 

Exhibit 10.5

 

AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

 

This Amended and Restated Supplemental Executive Retirement Plan Agreement (the
"Agreement"), is made and entered into as of the 18th day of November 2015, by
and between The Farmers National Bank of Emlenton, located in Emlenton,
Pennsylvania (hereinafter referred to as the "Employer"), and Matthew J. Lucco
(hereinafter referred to as the "Executive").

 

WITNESSETH:

 

WHEREAS, the Executive is employed by the Employer;

 

WHEREAS, the Employer recognizes the valuable services the Executive has
performed for the Employer and wishes to encourage the Executive's continued
employment and to provide the Executive with additional incentive to achieve
corporate objectives;

 

WHEREAS, the Executive and the Employer previously entered into a supplemental
executive retirement plan agreement dated as of August 31, 2012 (the “Prior
Agreement”);

 

WHEREAS, the Executive and the Employer now desire to amend and restate the
Prior Agreement to (a) provide for vested early termination benefits prior to
September 30, 2017, (b) provide that the restrictive covenants in Section 7.10
shall be applicable following a Change in Control, (c) reduce the time period
that the restrictive covenants in Section 7.10 shall be applicable in the event
of a Separation from Service prior to a Change in Control, and (d) make certain
other changes;

 

WHEREAS, the Employer wishes to provide the terms and conditions upon which the
Employer shall pay additional retirement benefits to the Executive;

 

WHEREAS, the Employer and the Executive intend this Agreement shall at all times
be administered and interpreted in compliance with Code Section 409A; and

 

WHEREAS, the Employer intends this Agreement shall at all times be administered
and interpreted in such a manner as to constitute an unfunded nonqualified
deferred compensation arrangement, maintained primarily to provide supplemental
retirement benefits for the Executive, a member of select group of management or
highly compensated employee of the Employer.

 

NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Employer and the Executive agree as follows:

 

ARTICLE 1

DEFINITIONS

 

For the purpose of this Agreement, the following phrases or terms shall have the
indicated meanings:

 

 1 

 

 

1.1           "Accrued Benefit" means the dollar value of the liability that
should be accrued by the Employer, under Generally Accepted Accounting
Principles, for the Employer's obligation to the Executive under this Agreement,
calculated by applying Accounting Standards Codification 710-10 and the Discount
Rate.

 

1.2           "Administrator" means the Board or its designee.

 

1.3           "Affiliate" means any business entity with whom the Employer would
be considered a single employer under Sections 414(b) and 414(c) of the Code.
Such term shall be interpreted in a manner consistent with the definition of
"service recipient'' contained in Code Section 409A.

 

1.4           "Beneficiary" means the person or persons designated in writing by
the Executive to receive benefits hereunder in the event of the Executive's
death.

 

1.5           "Board" means the Board of Directors of the Employer.

 

1.6           "Cause" means any of the following acts or circumstances: gross
negligence or gross neglect of duties to the Employer; conviction of a felony or
of a gross misdemeanor involving moral turpitude in connection with the
Executive's employment with the Employer; fraud, disloyalty, dishonesty or
willful violation of any law or significant Employer policy committed in
connection with the Executive's employment and resulting in a material adverse
effect on the Employer; or the Executive becoming subject to any final removal
or prohibition order issued by an appropriate federal banking agency pursuant to
Section 8(e) of the Federal Deposit Insurance Act.

 

1.7           "Change in Control" means a change in the ownership of the
Corporation or the Employer, a change in the effective control of the
Corporation or the Employer, or a change in the ownership of a substantial
portion of the assets of the Corporation or the Employer, in each case as
provided under Code Section 409A and the regulations thereunder.

 

1.8           "Claimant" means a person who believes that he or she is being
denied a benefit to which he or she is entitled hereunder.

 

1.9           "Code" means the Internal Revenue Code of 1986, as amended.

 

1.10         "Corporation" means Emclaire Financial Corp.

 

1.11         "Disability" means a condition of the Executive whereby the
Executive either: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer. The Administrator
will determine whether the Executive has incurred a Disability based on its own
good faith determination and may require the Executive to submit to reasonable
physical and mental examinations for this purpose. The Executive will also be
deemed to have incurred a Disability if determined to be totally disabled by the
Social Security Administration or in accordance with a disability insurance
program, provided that the definition of disability applied under such
disability insurance program complies with the initial sentence of this Section.

 

 2 

 

 

1.12         "Discount Rate" means the rate used by the Administrator for
determining the Accrued Benefit. The initial Discount Rate is four and
three-quarters percent (4.75%). The Administrator may adjust the Discount Rate
to maintain the rate within reasonable standards according to Generally Accepted
Accounting Principles and applicable bank regulatory guidance.

 

1.13         "Early Termination" means Separation from Service before Normal
Retirement Age except when such Separation from Service occurs following a
Change in Control or due to termination for Cause.

 

1.14         "Effective Date" means September 1, 2012.

 

1.15         "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended.

 

1.16         "Normal Retirement Age" means the date the Executive attains age
sixty-five (65).

 

1.17         "Plan Year" means each twelve (12) month period commencing on
October 1 and ending on September 30 of each year. The initial Plan Year shall
commence on the Effective Date and end on the following September 30.

 

1.18         "Schedule A" means the schedule attached hereto and made a part
hereof. Schedule A shall be updated upon a change to any of the benefits
described in Article 2 hereof.

 

1.19         "Separation from Service" means a termination of the Executive's
employment with the Employer and its Affiliates for reasons other than death or
Disability. A Separation from Service may occur as of a specified date for
purposes of the Agreement even if the Executive continues to provide some
services for the Employer or its Affiliates after that date, provided that the
facts and circumstances indicate that the Employer and the Executive reasonably
anticipated at that date that either no further services would be performed
after that date, or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed over the immediately preceding thirty-six
(36) month period (or the full period during which the Executive performed
services for the Employer, if that is less than thirty-six (36) months). A
Separation from Service will not be deemed to have occurred while the Executive
is on military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not exceed six (6) months or, if longer, the period
for which a statute or contract provides the Executive with the right to
reemployment with the Employer. If the Executive’s leave exceeds six (6) months
but the Executive is not entitled to reemployment under a statute or contract,
the Executive incurs a Separation of Service on the next day following the
expiration of such six (6) month period. In determining whether a Separation of
Service occurs, the Administrator shall take into account, among other things,
the definition of "service recipient" and "employer" set forth in Treasury
Regulation §1.409A-1(h)(3). The Administrator shall have full and final
authority to determine conclusively whether a Separation from Service occurs,
and the date of such Separation from Service.

 

 3 

 

 

1.20         "Specified Employee" means an individual that satisfies the
definition of a "key employee" of the Employer as such term is defined in Code
§416(i) (without regard to Code §416(i)(5)), provided that the stock of the
Employer is publicly traded on an established securities market or otherwise, as
defined in Code §1.897-l(m). If the Executive is a key employee at any time
during the twelve (12) months ending on December 31, the Executive is a
Specified Employee for the twelve (12) month period commencing on the first day
of the following April.

 

ARTICLE 2

PAYMENT OF BENEFITS

 

2.1           Normal Retirement Benefit. Upon Separation from Service after
Normal Retirement Age, the Employer shall pay the Executive an annual benefit in
the amount of Fifty-Two Thousand Dollars ($52,000) in lieu of any other benefit
hereunder. The annual benefit will be paid in equal monthly installments
commencing the first day of the month following Separation from Service and
continuing for twenty (20) years, subject to the conditions and limitations
hereinafter set forth.

 

2.2           Early Termination Benefit. If Early Termination occurs, the
Employer shall pay the Executive the Early Termination annual benefit shown on
Schedule A for the Plan Year ending immediately prior to Separation from Service
in lieu of any other benefit hereunder. As the Schedule A shows, prior to the
end of the third complete Plan Year after the Effective Date (September 30,
2015), the Executive shall not be eligible for any Early Termination benefit
hereunder. The annual benefit will be paid in equal monthly installments
commencing the first day of the month following Separation from Service and
continuing for five (5) years.

 

2.3           Disability Benefit. In the event the Executive suffers a
Disability prior to Normal Retirement Age, the Employer shall pay the Executive
the Disability annual benefit shown on Schedule A for the Plan Year ending
immediately prior to Disability in lieu of any other benefit hereunder. The
annual benefit will be paid in equal monthly installments commencing the first
day of the month following Normal Retirement Age and continuing for twenty (20)
years.

 

2.4           Change in Control Benefit. If a Change in Control occurs prior to
Separation from Service and prior to Normal Retirement Age, the Employer shall
pay the Executive the Change in Control benefit amount shown on Schedule A for
the Plan Year ending immediately prior to the Change in Control in lieu of any
other benefit hereunder. The benefit will be paid in a lump sum within ninety
(90) days following the Change in Control, with the precise date of payment
within such period determined by the Employer in its sole discretion; provided,
however, that if the 90-day period commences in one calendar year and ends in
the succeeding calendar year, then the payment shall not be paid until the
succeeding calendar year.

 

 4 

 

 

2.5         Death During Active Service and Prior to Change in Control. In the
event the Executive dies prior to becoming entitled to any other benefit
hereunder, the Employer shall pay the death benefit shown on Schedule A for the
Plan Year ending immediately prior to the Executive's death in lieu of any other
benefit hereunder. The annual benefit will be paid in equal monthly installments
commencing the first day of the month following the Executive's death and
continuing for twenty (20) years.

 

2.6         Death Prior to Commencement of Benefits. In the event the Executive
dies after becoming entitled to a benefit hereunder but prior to commencement of
benefit payments, the Employer shall pay the Beneficiary the same amounts at the
same times as the Employer would have paid the Executive had the Executive
survived.

 

2.7         Death Subsequent to Commencement of Benefit Payments. In the event
the Executive dies while receiving payments, but prior to receiving all payments
due and owing hereunder, the Employer shall pay the Beneficiary the remaining
benefits at the same time and in the same amounts as the Employer would have
paid the Executive had the Executive survived.

 

2.8         Termination for Cause. If the Employer terminates the Executive’s
employment for Cause, then the Executive shall not be entitled to any benefits
under the terms of this Agreement.

 

2.9         Restriction on Commencement of Distributions. Notwithstanding any
provision of this Agreement to the contrary, if the Executive is considered a
Specified Employee at the time of Separation from Service, the provisions of
this Section shall govern all distributions hereunder. Distributions which would
otherwise be made to the Executive due to Separation from Service shall not be
made during the first six (6) months following Separation from Service. Rather,
any distribution which would otherwise be paid to the Executive during such
period shall be accumulated and paid to the Executive in a lump sum on the first
day of the seventh month following Separation from Service, or if earlier, upon
the Executive's death. All subsequent distributions shall be paid as they would
have had this Section not applied.

 

2.10       Acceleration of Payments. Except as specifically permitted herein, no
acceleration of the time or schedule of any payment may be made hereunder.
Notwithstanding the foregoing, payments may be accelerated, in accordance with
the provisions of Treasury Regulation §1.409A-(j)(4) in the following
circumstances: (i) as a result of certain domestic relations orders; (ii) in
compliance with ethics agreements with the federal government; (iii) in
compliance with the ethics laws or conflicts of interest laws; (iv) in limited
cashouts (but not in excess of the limit under Code §402(g)(l)(B)); (v) to pay
employment-related taxes; or (vi) to pay any taxes that may become due at any
time that the Agreement fails to meet the requirements of Code Section 409A.

 

 5 

 

 

2.11       Delays in Payment by Employer. A payment may be delayed to a date
after the designated payment date under any of the circumstances described
below, and the provision will not fail to meet the requirements of establishing
a permissible payment event. The delay in the payment will not constitute a
subsequent deferral election, so long as the Employer treats all payments to
similarly situated Participants on a reasonably consistent basis.

 

(a)          Payments subject to Code Section 162(m). If the Employer reasonably
anticipates that the Employer's deduction with respect to any distribution under
this Agreement would be limited or eliminated by application of Code Section
162(m), then to the extent deemed necessary by the Employer to ensure that the
entire amount of any distribution from this Agreement is deductible, the
Employer may delay payment of any amount that would otherwise be distributed
under this Agreement. The delayed amounts shall be distributed to the Executive
(or the Beneficiary in the event of the Executive's death) at the earliest date
the Employer reasonably anticipates that the deduction of the payment of the
amount will not be limited or eliminated by application of Code Section 162(m).

 

(b)          Payments that would violate Federal securities laws or other
applicable law. A payment may be delayed where the Employer reasonably
anticipates that the making of the payment will violate Federal securities laws
or other applicable law provided that the payment is made at the earliest date
at which the Employer reasonably anticipates that the making of the payment will
not cause such violation. The making of a payment that would cause inclusion in
gross income or the application of any penalty provision of the Internal Revenue
Code is not treated as a violation of law.

 

(c)          Solvency. Notwithstanding the above, a payment may be delayed where
the payment would jeopardize the ability of the Employer to continue as a going
concern.

 

2.12       Treatment of Payment as Made on Designated Payment Date. Solely for
purposes of determining compliance with Code Section 409A, any payment under
this Agreement made after the required payment date shall be deemed made on the
required payment date provided that such payment is made by the latest of: (i)
the end of the calendar year in which the payment is due; (ii) the 15th day of
the third calendar month following the payment due date; (iii) if the Employer
cannot calculate the payment amount on account of administrative impracticality
which is beyond the Executive's control, the end of the first calendar year in
which payment calculation is practicable; and (iv) if Employer does not have
sufficient funds to make the payment without jeopardizing the Employer's ability
to continue as a going concern, in the first calendar year in which the
Employer's funds are sufficient to make the payment without having such effect.

 

2.13       Facility of Payment. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Employer and
the Administrator from further liability on account thereof.

 

 6 

 

 

2.14       Excise Tax Limitation. Notwithstanding any provision of this
Agreement to the contrary, if any benefit payment hereunder would be treated as
an "excess parachute payment" under Code Section 280G, the Employer shall reduce
such benefit payment to the extent necessary to avoid treating such benefit
payment as an excess parachute payment. The Executive shall be entitled to only
the reduced benefit and shall forfeit any amount over and above the reduced
amount.

 

2.15       Changes in Form of Timing of Benefit Payments. The Employer and the
Executive may, subject to the terms hereof, amend this Agreement to delay the
timing or change the form of payments. Any such amendment:

 

(a)          must take effect not less than twelve (12) months after the
amendment is made;

 

(b)          must, for benefits distributable due solely to the arrival of a
specified date, or on account of Separation from Service or Change in Control,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made;

 

(c)          must, for benefits distributable due solely to the arrival of a
specified date, be made not less than twelve (12) months before distribution is
scheduled to begin; and

 

(d)          may not accelerate the time or schedule of any distribution.

 

ARTICLE 3

BENEFICIARIES

 

3.1         Designation of Beneficiaries. The Executive may designate any person
to receive any benefits payable under the Agreement upon the Executive's death,
and the designation may be changed from time to time by the Executive by filing
a new designation. Each designation will revoke all prior designations by the
Executive, shall be in the form prescribed by the Administrator, and shall be
effective only when filed in writing with the Administrator during the
Executive's lifetime. If the Executive names someone other than the Executive’ s
spouse as a Beneficiary, the Administrator may, in its sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Administrator, executed by the Executive' s spouse and returned to the
Administrator. The Executive's beneficiary designation shall be deemed
automatically revoked if the Beneficiary predeceases the Executive or if the
Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved.

 

3.2         Absence of Beneficiary Designation. In the absence of a valid
Beneficiary designation, or if, at the time any benefit payment is due to a
Beneficiary, there is no living Beneficiary validly named by the Executive, the
Employer shall pay the benefit payment to the Executive’ s spouse. If the spouse
is not living, then the Employer shall pay the benefit payment to the
Executive's living descendants per stirpes, and if there are no living
descendants, to the Executive's estate. In determining the existence or identity
of anyone entitled to a benefit payment, the Employer may rely conclusively upon
information supplied by the Executive's personal representative, executor, or
administrator.

 

 7 

 

 

ARTICLE 4

ADMINISTRATION

 

4.1         Administrator Duties. The Administrator shall be responsible for the
management, operation, and administration of the Agreement. When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by the Employer, Executive or Beneficiary. No provision of
this Agreement shall be construed as imposing on the Administrator any fiduciary
duty under ERISA or other law, or any duty similar to any fiduciary duty under
ERISA or other law.

 

4.2         Administrator Authority. The Administrator shall enforce this
Agreement in accordance with its terms, shall be charged with the general
administration of this Agreement, and shall have all powers necessary to
accomplish its purposes.

 

4.3         Binding Effect of Decision. The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation or application of this Agreement and the
rules and regulations promulgated hereunder shall be final, conclusive and
binding upon all persons having any interest in this Agreement.

 

4.4         Compensation, Expenses and Indemnity. The Administrator shall serve
without compensation for services rendered hereunder. The Administrator is
authorized at the expense of the Employer to employ such legal counsel and/or
recordkeeper as it may deem advisable to assist in the performance of its duties
hereunder. Expense and fees in connection with the administration of this
Agreement shall be paid by the Employer.

 

4.5         Employer Information. The Employer shall supply full and timely
information to the Administrator on all matters relating to the Executive's
compensation, death, Disability or Separation from Service, and such other
information as the Administrator reasonably requires.

 

4.6         Termination of Participation. If the Administrator determines in
good faith that the Executive no longer qualifies as a member of a select group
of management or highly compensated employees, as determined in accordance with
ERISA, the Administrator shall have the right, in its sole discretion, to cease
further benefit accruals hereunder.

 

4.7         Compliance with Code Section 409A. The Employer and the Executive
intend that the Agreement comply with the provisions of Code Section 409A to
prevent the inclusion in gross income of any amounts deferred hereunder in a
taxable year prior to the year in which amounts are actually paid to the
Executive or Beneficiary. This Agreement shall be construed, administered and
governed in a manner that affects such intent, and the Administrator shall not
take any action that would be inconsistent therewith.

 

 8 

 

 

ARTICLE 5

CLAIMS AND REVIEW PROCEDURES

 

5.1         Claims Procedure. A Claimant who has not received benefits under
this Agreement that he or she believes should be distributed shall make a claim
for such benefits as follows.

 

(a)          Initiation - Written Claim. The Claimant initiates a claim by
submitting to the Administrator a written claim for the benefits. If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.

 

(b)          Timing of Administrator Response. The Administrator shall respond
to such Claimant within ninety (90) days after receiving the claim. If the
Administrator determines that special circumstances require additional time for
processing the claim, the Administrator can extend the response period by an
additional ninety (90) days by notifying the Claimant in writing, prior to the
end of the initial ninety (90) day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Administrator expects to render its decision.

 

(c)          Notice of Decision. If the Administrator denies part or all of the
claim, the Administrator shall notify the Claimant in writing of such denial.
The Administrator shall write the notification in a manner calculated to be
understood by the Claimant. The notification shall set forth: (i) the specific
reasons for the denial; (ii) a reference to the specific provisions of this
Agreement on which the denial is based; (iii) a description of any additional
information or material necessary for the Claimant to perfect the claim and an
explanation of why it is needed; (iv) an explanation of this Agreement's review
procedures and the time limits applicable to such procedures; and (v) a
statement of the Claimant's right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 

5.2         Review Procedure. If the Administrator denies part or all of the
claim, the Claimant shall have the opportunity for a full and fair review by the
Administrator of the denial as follows.

 

(a)          Initiation - Written Request. To initiate the review, the Claimant,
within sixty (60) days after receiving the Administrator's notice of denial,
must file with the Administrator a written request for review.

 

(b)          Additional Submissions - Information Access. The Claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim. The Administrator shall also provide
the Claimant, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the Claimant's claim for benefits.

 

 9 

 

 

(c)          Considerations on Review. In considering the review, the
Administrator shall take into account all materials and information the Claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

(d)          Timing of Administrator Response. The Administrator shall respond
in writing to such Claimant within sixty (60) days after receiving the request
for review. If the Administrator determines that special circumstances require
additional time for processing the claim, the Administrator can extend the
response period by an additional sixty (60) days by notifying the Claimant in
writing, prior to the end of the initial sixty (60) day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Administrator expects to render
its decision.

 

(e)          Notice of Decision. The Administrator shall notify the Claimant in
writing of its decision on review. The Administrator shall write the
notification in a manner calculated to be understood by the Claimant. The
notification shall set forth: (a) the specific reasons for the denial; (b) a
reference to the specific provisions of this Agreement on which the denial is
based; (c) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant's claim for benefits; and (d) a statement of the Claimant's right
to bring a civil action under ERISA Section 502(a).

 

ARTICLE 6

AMENDMENT AND TERMINATION

 

6.1         Agreement Amendment Generally. Except as provided in Section 6.2,
this Agreement may be amended only by a written agreement signed by both the
Employer and the Executive.

 

6.2         Amendment to Ensure Proper Characterization of Agreement.
Notwithstanding anything in this Agreement to the contrary, the Agreement may be
amended by the Employer at any time, if found necessary in the opinion of the
Employer, (i) to ensure that the Agreement is characterized as a plan of
deferred compensation maintained for a select group of management or highly
compensated employees as described under ERISA, (ii) to conform the Agreement to
the requirements of any applicable law or (iii) to comply with the written
instructions of the Employer's auditors or banking regulators.

 

6.3         Agreement Termination Generally. Except as provided in Section 6.4,
this Agreement may be terminated only by a written agreement signed by the
Company and the Executive. Such termination shall not cause a distribution of
benefits under this Agreement. Rather, upon such termination, benefit
distributions will be made at the earliest distribution event permitted under
Article 2.

 

 10 

 

 

6.4         Effect of Complete Termination. Notwithstanding anything to the
contrary in Section 6.3, and subject to the requirements of Code Section 409A
and Treasury Regulation §1.409A-3(j)(4)(ix), at certain times the Employer may
completely terminate and liquidate the Agreement. In the event of such a
complete termination, the Employer shall pay the Accrued Benefit to the
Executive. Such complete termination of the Agreement shall occur only under the
following circumstances and conditions.

 

(a)          Corporate Dissolution or Bankruptcy. The Employer may terminate and
liquidate this Agreement within twelve (12) months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that all benefits paid under the
Agreement are included in the Executive's gross income in the latest of: (i) the
calendar year which the termination occurs; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the payment is administratively practicable.

 

(b)          Change in Control. The Employer may terminate and liquidate this
Agreement by taking irrevocable action to terminate and liquidate within the
thirty (30) days preceding or the twelve (12) months following a Change in
Control. This Agreement will then be treated as terminated only if all
substantially similar arrangements sponsored by the Employer which are treated
as deferred under a single plan under Treasury Regulation §1.409A-1(c) (2) are
terminated and liquidated with respect to each participant who experienced the
Change in Control so that the Executive and any participants in any such similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the date the Employer
takes the irrevocable action to terminate the arrangements.

 

(c)          Discretionary Termination. The Employer may terminate and liquidate
this Agreement provided that: (i) the termination does not occur proximate to a
downturn in the financial health of the Employer; (ii) all arrangements
sponsored by the Employer and Affiliates that would be aggregated with any
terminated arrangements under Treasury Regulation §1.409A-1(c) are terminated;
(iii) no payments, other than payments that would be payable under the terms of
this Agreement if the termination had not occurred, are made within twelve (12)
months of the date the Employer takes the irrevocable action to terminate this
Agreement; (iv) all payments are made within twenty-four (24) months following
the date the Employer takes the irrevocable action to terminate and liquidate
this Agreement; and (v) neither the Employer nor any of its Affiliates adopt a
new arrangement that would be aggregated with any terminated arrangement under
Treasury Regulation §1.409A-1(c) if the Executive participated in both
arrangements, at any time within three (3) years following the date the Employer
takes the irrevocable action to terminate this Agreement.

 

 11 

 

 

ARTICLE 7

MISCELLANEOUS

 

7.1         No Effect on Other Rights. This Agreement constitutes the entire
agreement between the Employer and the Executive as to the subject matter
hereof. No rights are granted to the Executive by virtue of this Agreement other
than those specifically set forth herein. Nothing contained herein will confer
upon the Executive the right to be retained in the service of the Employer nor
limit the right of the Employer to discharge or otherwise deal with the
Executive without regard to the existence hereof.

 

7.2         State Law. To the extent not governed by ERISA, the provisions of
this Agreement shall be construed and interpreted according to the internal law
of the Commonwealth of Pennsylvania without regard to its conflicts of laws
principles.

 

7.3         Validity. In case any provision of this Agreement shall be illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal or invalid provision had never been inserted herein.

 

7.4         Nonassignability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

7.5         Unsecured General Creditor Status. Payment to the Executive or any
Beneficiary hereunder shall be made from assets which shall continue, for all
purposes, to be part of the general, unrestricted assets of the Employer and no
person shall have any interest in any such asset by virtue of any provision of
this Agreement. The Employer's obligation hereunder shall be an unfunded and
unsecured promise to pay money in the future. In the event that the Employer
purchases an insurance policy insuring the life of the Executive to recover the
cost of providing benefits hereunder, neither the Executive nor the Beneficiary
shall have any rights whatsoever in said policy or the proceeds therefrom.

 

7.6         Life Insurance. If the Employer chooses to obtain insurance on the
life of the Executive in connection with its obligations under this Agreement,
the Executive hereby agrees to take such physical examinations and to truthfully
and completely supply such information as may be required by the Employer or the
insurance company designated by the Employer.

 

7.7         Unclaimed Benefits. The Executive shall keep the Employer informed
of the Executive's current address and the current address of the Beneficiary.
If the location of the Executive is not made known to the Employer within three
years after the date upon which any payment of any benefits may first be made,
the Employer shall delay payment of the Executive's benefit payment(s) until the
location of the Executive is made known to the Employer; however, the Employer
shall only be obligated to hold such benefit payment(s) for the Executive until
the expiration of three (3) years. Upon expiration of the three (3) year period,
the Employer may discharge its obligation by payment to the Beneficiary. If the
location of the Beneficiary is not made known to the Employer by the end of an
additional two (2) month period following expiration of the three (3) year
period, the Employer may discharge its obligation by payment to the Executive's
estate. If there is no estate in existence at such time or if such fact cannot
be determined by the Employer, the Executive and Beneficiary shall thereupon
forfeit all rights to any benefits provided under this Agreement.

 

 12 

 

 

7.8         Suicide or Misstatement. No benefit shall be distributed hereunder
if the Executive commits suicide within two (2) years after the Effective Date,
or if an insurance company which issued a life insurance policy covering the
Executive and owned by the Employer denies coverage (i) for material
misstatements of fact made by the Executive on an application for life
insurance, or (ii) for any other reason.

 

7.9         Removal. Notwithstanding anything in this Agreement to the contrary,
the Employer shall not distribute any benefit under this Agreement if the
Executive is subject to a final removal or prohibition order issued pursuant to
Section 8(e) of the Federal Deposit Insurance Act. Furthermore, any payments
made to the Executive pursuant to this Agreement shall, if required, comply with
12 U.S.C. 1828, FDIC Regulation 12 CFR Part 359 and any other regulations or
guidance promulgated thereunder.

 

7.10       Competition after Separation from Service. The Executive shall
forfeit all rights to any further benefits hereunder if the Executive, without
the prior written consent of the Employer, violates any of the following
restrictive covenants.

 

(a)          Non-compete provision. During (x) the period that the Executive is
employed by the Employer, (y) the period of three years following the
Executive’s Separation from Service if such event occurs prior to a Change in
Control, and (z) the period of six months following a Change in Control if no
Separation from Service has occurred prior to such Change in Control, the
Executive shall not, directly or indirectly, either as an individual or as a
proprietor, stockholder, partner, officer, director, employee, agent, consultant
or independent contractor of any individual, partnership, corporation or other
entity (excluding an ownership interest of three percent (3%) or less in the
stock of a publicly-traded company):

 

(i)          become employed by, participate in, or become connected in any
manner with the ownership, management, operation or control of any bank, savings
and loan or other similar financial institution if the Executive’s
responsibilities will include providing banking or other financial services
within twenty-five (25) miles of any office maintained by the Employer as of the
date of the termination of the Executive's employment; provided that the
foregoing shall not prevent the Executive from owning for passive investment
purposes less than five percent (5%) of the publicly traded voting securities of
any company engaged in the banking, financial services, insurance, brokerage or
other business similar to or competitive with the Employers (so long as the
Executive has no power to manage, operate, advise, consult with or control the
competing enterprise and no power, alone or in conjunction with other affiliated
parties, to select a director, manager, general partner, or similar governing
official of the competing enterprise other than in connection with the normal
and customary voting powers afforded the Executive in connection with any
permissible equity ownership);

 

 13 

 

 

(ii)         participate in any way in hiring or otherwise engaging, or
assisting any other person or entity in hiring or otherwise engaging, on a
temporary, part-time or permanent basis, any individual who was employed by the
Employer as of the date of termination of the Executive's employment (excluding
those employees whose employment is terminated by the Employer);

 

(iii)        assist, advise, or serve in any capacity with, representative or
otherwise, any third party in any action against the Employer or transaction
involving the Employer;

 

(iv)        sell, offer to sell, provide banking or other financial services,
assist any other person in selling or providing banking or other financial
services, or solicit or otherwise compete for (whether by mail, telephone,
personal meeting or any other means, excluding general solicitations of the
public that are not based in whole or in part on any list of customers of the
Employer or any of its Affiliates or successors), either directly or indirectly,
any orders, contract, or accounts for services of a kind or nature like or
substantially similar to the financial services performed or financial products
sold by the Employer (the preceding hereinafter referred to as "Services"), to
or from any person or entity from whom the Executive or the Employer, to the
knowledge of the Executive provided banking or other financial services, sold,
offered to sell or solicited orders, contracts or accounts for Services during
the three (3) year period immediately prior to the termination of the
Executive's employment;

 

(v)         divulge, disclose, or communicate to others in any manner
whatsoever, any confidential information of the Employer, to the knowledge of
the Executive, including, but not limited to, the names and addresses of
customers or prospective customers, of the Employer, as they may have existed
from time to time, of work performed or services rendered for any customer, any
method and/or procedures relating to projects or other work developed for the
Employer, earnings or other information concerning the Employer. The
restrictions contained in this subsection (v) apply to all information regarding
the Employer, regardless of the source that provided or compiled such
information. Notwithstanding anything to the contrary, all information referred
to herein shall not be disclosed unless and until it becomes known to the
general public from sources other than the Executive.

 

(b)          Value of Non-compete for Purposes of Code Section 280G. For
purposes of Code Section 280G, the Employer shall ascribe a value to the
restrictive covenants imposed upon the Executive pursuant to Section 7.10(a),
with such value to not exceed one-half of the Executive’s annual compensation as
of the date of the Change in Control.

 

 14 

 

 

(c)          Judicial Remedies. In the event of a breach or threatened breach by
the Executive of any of the provisions of Section 7.10(a), the Executive
recognizes the substantial and immediate harm that a breach or threatened breach
will impose upon the Employer, and further recognizes that in such event
monetary damages may be inadequate to fully protect the Employer. Accordingly,
in the event of a breach or threatened breach by the Executive of any of the
provisions of Section 7.10(a), the Executive consents to the Employer's
entitlement to such ex parte, preliminary, interlocutory, temporary or permanent
injunctive, or any other equitable relief, protecting and fully enforcing the
Employer's rights hereunder and preventing the Executive from further violating
any of the Executive's obligations set out herein. The Executive expressly
waives any requirement, based on any statute, rule of procedure, or other
source, that the Employer post a bond as a condition of obtaining any of the
above-described remedies. Nothing herein shall be construed as prohibiting the
Employer from pursuing any other remedies available to the Employer at law or in
equity for such breach or threatened breach, including the recovery of damages
from the Executive and the recoupment of all or part of the lump sum Change in
Control benefit paid pursuant to Section 2.4 of this Agreement. The Executive
expressly acknowledges and agrees that: (i) the restrictions set forth in
Section 7.10(a) are reasonable in terms of scope, duration, geographic area and
otherwise; (ii) the protections afforded the Employer in Section 7.10(a) are
necessary to protect its legitimate business interest; (iii) the restrictions
set forth in Section 7.10(a) will not be materially adverse to the Executive's
employment with the Employer; and (iv) the Executive's agreement to observe such
restrictions forms a material part of the consideration for this Agreement.

 

(d)          Overbreadth of Restrictive Covenant. It is the intention of the
parties that if any restrictive covenant in this Agreement is determined by a
court of competent jurisdiction to be overly broad, then the court should
enforce such restrictive covenant to the maximum extent permitted under the law
as to area, breadth and duration.

 

7.11       Notice. Any notice, consent or demand required or permitted to be
given to the Employer or Administrator under this Agreement shall be sufficient
if in writing and hand-delivered or sent by registered or certified mail to the
Employer's principal business office. Any notice or filing required or permitted
to be given to the Executive or Beneficiary under this Agreement shall be
sufficient if in writing and hand-delivered or sent by mail to the last known
address of the Executive or Beneficiary, as appropriate. Any notice shall be
deemed given as of the date of delivery or, if delivery is made by mail, as of
the date shown on the postmark or on the receipt for registration or
certification.

 

7.12       Headings and Interpretation. Headings and sub-headings in this
Agreement are inserted for reference and convenience only and shall not be
deemed part of this Agreement. Wherever the fulfillment of the intent and
purpose of this Agreement requires and the context will permit, the use of the
masculine gender includes the feminine and use of the singular includes the
plural.

 

7.13       Alternative Action. In the event it becomes impossible for the
Employer or the Administrator to perform any act required by this Agreement due
to regulatory or other constraints, the Employer or Administrator may perform
such alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Employer, provided that such
alternative act does not violate Code Section 409A.

 

 15 

 

 

7.14       Coordination with Other Benefits. The benefits provided for the
Executive or the Beneficiary under this Agreement are in addition to any other
benefits available to the Executive under any other plan or program for
employees of the Employer. This Agreement shall supplement and shall not
supersede, modify, or amend any other such plan or program except as may
otherwise be expressly provided herein.

 

7.15       Inurement. This Agreement shall be binding upon and shall inure to
the benefit of the Employer, its successors and assigns, and the Executive, the
Executive’s successors, heirs, executors, administrators, and the Beneficiary.

 

7.16       Tax Withholding. The Employer may make such provisions and take such
action as it deems necessary or appropriate for the withholding of any taxes
which the Employer is required by any law or regulation to withhold in
connection with any benefits under the Agreement. The Executive shall be
responsible for the payment of all individual tax liabilities relating to any
benefits paid hereunder.

 

7.17       Aggregation of Agreement. If the Employer offers other non-account
balance deferred compensation plans, this Agreement and those plans shall be
treated as a single plan to the extent required under Code Section 409A.

 

IN WITNESS WHEREOF, the Executive and a representative of the Employer have
executed this Agreement as of the date first written above.

 

Executive:   Employer:         /s/Matthew J. Lucco   By: /s/William C. Marsh
Matthew J. Lucco   Its: Chairman, President and CEO

 

By execution hereof, Emclaire Financial Corp. consents to and agrees to be bound
by the terms and conditions of this Agreement.

 

Attest:   Corporation:         /s/Linda L. Bartley   By: /s/William C. Marsh    
Its: Chairman, President and CEO

 

 16 

 

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

 

Beneficiary Designation

 

I, Matthew J. Lucco, designate the following as Beneficiary under this
Agreement:

 

Primary       %       %   Contingent       %       %

 

I understand that I may change this beneficiary designation by delivering a new
written designation to the Administrator, which shall be effective only upon
receipt by the Administrator prior to my death. I further understand that the
designation will be automatically revoked if the Beneficiary predeceases me or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.

 

Signature:     Date:    



 

SPOUSAL CONSENT (Required only if Administrator requests and someone other than
spouse is named Beneficiary)

 

I consent to the beneficiary designation above. I also acknowledge that if I am
named Beneficiary and my marriage is subsequently dissolved, the beneficiary
designation will be automatically revoked.

 

Spouse Name:    

 

Signature:      Date:    



 

Received by the Administrator this ___ day of ________, 201_

 

By:     Title:    

 

 

 



 

Supplemental Executive Retirement Plan

 

Schedule A

 

Matthew J. Lucco

 

  Early Termination   Disability   Change in Control   Death  Birth Date:
11/30/1979
Plan Anniversary Date: 09/30/2016
Normal Retirement: 11/30/2044, Age 65
Normal Retirement Payment: Monthly for 20 Years  Amount Payable
Monthly for 5 Years
at Separation
from Service   Amount Payable
Monthly for
20 Years at
Normal
Retirement Age   Amount Payable
in a Lump Sum
Upon Change
 in Control   Amount Payable
Monthly for
20 Years
Upon Death  Values as of  Age  Annual Benefit1   Annual Benefit2   Lump Sum
Benefit3   Annual Benefit2  Oct 2015  35   6,575    9,029    168,913    2,265 
Sep 2016  36   8,923    11,685    177,114    3,074  Sep 2017  37   11,384  
 14,218    185,712    3,922  Sep 2018  38   13,965    16,633    194,728  
 4,811  Sep 2019  39   16,671    18,937    204,182    5,744  Sep 2020  40 
 19,508    21,134    214,094    6,721  Sep 2021  41   22,484    23,230  
 224,488    7,746  Sep 2022  42   25,603    25,228    235,387    8,821  Sep
2023  43   28,874    27,134    246,814    9,948  Sep 2024  44   32,304  
 28,952    258,796    11,130  Sep 2025  45   35,901    30,686    271,360  
 12,369  Sep 2026  46   39,672    32,339    284,534    13,668  Sep 2027  47 
 43,626    33,915    298,348    15,030  Sep 2028  48   47,772    35,419  
 312,832    16,459  Sep 2029  49   52,119    36,853    328,019    17,956  Sep
2030  50   56,678    38,221    343,944    19,527  Sep 2031  51   61,458  
 39,525    360,642    21,174  Sep 2032  52   66,469    40,769    378,150  
 22,900  Sep 2033  53   71,724    41,956    396,509    24,711  Sep 2034  54 
 77,235    43,087    415,758    26,609  Sep 2035  55   83,012    44,166  
 435,942    28,600  Sep 2036  56   89,071    45,195    457,107    30,687  Sep
2037  57   95,423    46,177    479,298    32,876  Sep 2038  58   102,084  
 47,113    502,567    35,170  Sep 2039  59   109,068    48,005    526,966  
 37,577  Sep 2040  60   116,391    48,857    552,549    40,100  Sep 2041  61 
 124,070    49,669    579,374    42,745  Sep 2042  62   132,121    50,443  
 607,501    45,519 

 

 

 

 

Supplemental Executive Retirement Plan

 

Schedule A

 

Matthew J. Lucco

 

  Early Termination   Disability   Change in Control   Death  Birth Date:
11/30/1979
Plan Anniversary Date: 09/30/2016
Normal Retirement: 11/30/2044, Age 65
Normal Retirement Payment: Monthly for 20 Years  Amount Payable
Monthly for 5 Years
at Separation
from Service   Amount Payable
Monthly for
20 Years at
Normal
Retirement Age   Amount Payable
in a Lump
Sum Upon Change
 in Control   Amount Payable
Monthly for
20 Years
Upon Death  Values as of  Age  Annual Benefit1   Annual Benefit2   Lump Sum
Benefit3   Annual Benefit2  Sep 2043  63   140,563    51,182    636,994  
 48,428  Sep 2044  64   149,416    51,886    667,919    51,477  Nov 2044  65 
 150,932    52,000    673,217    52,000 

 

The first line represents the initial plan values as of the plan implementation
date of October 01, 2015.

 

1 The annual benefit amount will be distributed in 12 equal monthly payments for
a total of 60 monthly payments.



2 The annual benefit amount will be distributed in 12 equal monthly payments for
a total of 240 monthly payments.



3 Note that accounting rules may require an additional accrual at the time this
benefit is triggered.

 

IF THERE IS A CONFLICT BETWEEN THIS SCHEDULE A AND THE AGREEMENT, THE TERMS AND
PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER
TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT AMOUNT BASED ON THE DATE OF THE
EVENT.

 

Matthew Lucco __________________________ By:        
Date_________________________ Title           Date  

 

 

 

